— Appeal by the defendant from a *640judgment of the Supreme Court, Kings County (Broomer, J.), rendered December 15, 1986, convicting him of robbery in the first degree and criminal possession of stolen property in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his confession to the police.
Ordered that the judgment is reversed, on the law, that branch of the defendant’s omnibus motion which was to suppress his confession to the police is granted and a new trial is ordered.
The defendant was arrested on August 10, 1985, at approximately 11:15 p.m. for criminal possession of a stolen automobile. After his arrest, he was advised of his Miranda rights. He answered affirmatively when he was asked by the arresting officer if he understood each warning. At the conclusion of the warnings, the officer asked him, "now that I have advised you of your rights, are you willing to answer questions?”. The defendant gave no response and was not questioned. Subsequently he was transported to the 84th Precinct.
At 10:00 a.m. on the following day, the defendant was in the Police Detective Unit of the 84th Precinct. Without issuing fresh Miranda warnings, the arresting officer asked the defendant if he was willing to speak to him. The defendant replied "yes” and proceeded to confess to the robbery in the course of which keys to the stolen vehicle were taken. In a later videotaped statement made after new Miranda warnings were given by an Assistant District Attorney, the defendant admitted that he was involved in the robbery "to a extent [sic]” but refused to explain the extent. Suppression of the defendant’s confession and videotaped statement was denied. After a jury trial the defendant was found guilty of robbery in the first degree and criminal possession of stolen property in the first degree. The defendant challenges the hearing court’s ruling only insofar as it denied that branch of his omnibus motion which was to suppress the confession given to the police.
The record indicates that the defendant was informed of his Miranda rights and that he understood them. However, there is nothing in the record to indicate that the defendant either expressly or impliedly waived his rights (see, People v Nocella, 129 AD2d 653; People v Vigliotti, 75 AD2d 859). The defendant’s silence in response to the inquiry as to whether he was willing to answer questions without an attorney did not amount to a valid waiver of his right to remain silent, or a *641consent to be questioned (see, Miranda v Arizona, 384 US 436; People v Schroder, 71 AD2d 907).
Without obtaining a waiver, the arresting officer could not thereafter question the defendant about the same suspected crime unless a fresh and adequate set of Miranda warnings were given. (People v Gary, 31 NY2d 68; People v Dow, 129 AD2d 535.) Accordingly, the hearing court should have suppressed the confession made by the defendant at the precinct in response to police questioning.
On the record before us it cannot be said that the error in admitting the confession to the police was harmless beyond a reasonable doubt (People v Crimmins, 36 NY2d 230). Accordingly, reversal is required. Kunzeman, J. P., Kooper and Balletta, JJ., concur.